                                 Case 2:19-cv-01301-KJD-BNW Document 48 Filed 05/28/21 Page 1 of 3




                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                              9 Attorneys for GEICO CASUALTY COMPANY

                         10
                                                           UNITED STATES DISTRICT COURT
                         11
                                                                  DISTRICT OF NEVADA
                         12

                         13
                                 MICHELLE CLIFFORD, individually,               Case No. 2:19-cv-01301-KJD-BNW
                         14
                                              Plaintiff,
                         15                                                     NOTICE OF SETTLEMENT
                                       v.
                         16
                            GEICO CASUALTY COMPANY; and DOES
                         17 I through V, and ROE CORPORATIONS I
                            through V, inclusive,
                         18
                                           Defendants.
                         19

                         20

                         21 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:

                         22            PLEASE TAKE NOTICE that the parties to the above-entitled action have now fully settled

                         23 their claims in this case, with an agreement that each side will bear their own fees and costs. It is

                         24 expected that all settlement documents can be exchanged and this matter will be fully resolved, with

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                    Case No. 2:19-cv-01301-KJD-BNW
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                             NOTICE OF SETTLEMENT
                                  Case 2:19-cv-01301-KJD-BNW Document 48 Filed 05/28/21 Page 2 of 3




                              1 a Notice of Dismissal with Prejudice filed with the Court within the next 30 days.

                              2 Dated: May 28, 2021                                McCORMICK, BARSTOW, SHEPPARD,
                                                                                       WAYTE & CARRUTH LLP
                              3

                              4
                                                                             By:              /s/ Jonathan W. Carlson
                              5                                                               Wade M. Hansard
                                                                                            Nevada Bar No. 8104
                              6
                                                                                             Jonathan W. Carlson
                              7                                                            Nevada Bar No. 10536
                                                                                              Renee M. Maxfield
                              8                                                            Nevada Bar No. 12814
                                                                               Attorneys for GEICO CASUALTY COMPANY
                              9
                                  7672162.1
                                                                         ORDER
                         10

                         11       Based on the parties' notice of settlement, IT IS ORDERED that by 6/28/2021, the parties
                                  must file either dismissal documents or a joint status report concerning the status of
                         12       settlement.
                         13

                         14                                                            IT IS SO ORDERED

                         15                                                            DATED: 1:28 pm, June 02, 2021

                         16

                         17
                                                                                       BRENDA WEKSLER
                         18                                                            UNITED STATES MAGISTRATE JUDGE

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                     2                 Case No. 2:19-cv-01301-KJD-BNW
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                NOTICE OF SETTLEMENT
